DETAILED ACTION
Response to Amendment
In the amendment dated 1/13/22, the following has occurred: Claim 1 has been amended.
Claims 1-13 and 15-26 are pending.  Claims 1-8 and 15-17 are examined in this office action.  This communication is a Non-Final Rejection in response to the "Amendment" and "Remarks" filed on 1/13/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takase et al., US 20140141313 (hereinafter, Takase), in view of Ugawa , US 20040202941.
As to Claim 1:
	Takase discloses an electrolyte composition (see “… electrolyte… a lithium salt, solvent… an additive…”, [0038]) comprising:
a)    a first solvent comprising a cyclic carbonate, wherein the cyclic carbonate comprises 4-fluoroethylene carbonate (see “… monofluoroethylene carbonate… (EC)…”, [0192]);
b)    a second solvent comprising a non-fluorinated acyclic carbonate (see “… dimethyl carbonate…”, [0192]);
c)    at least one electrolyte component selected from
i)    a fluorinated acyclic carboxylic acid ester (see “… ester-based compound… difluoroethyl acetate…” [0174, 0038]);
d)    an electrolyte salt (see “… lithium salt… LiPF6…”, [0161]);
	wherein the cyclic carbonate is present is present in the electrolyte composition in the range as based on the other components in the electrolyte solution (see “… ethylene monofluorocarbonate may be included in an amount of about 10 volume % to about 30 volume %...” [0169] and “… The amount of the fluorinated ether may be in the range of about 10 volume % to about 60 volume %...”, [0167]);
	wherein the non-fluorinated acyclic carbonate is present in the electrolyte composition in the range as based on the other components in the electrolyte solution (see “… ethylene monofluorocarbonate may be included in an amount of about 10 volume % to about 30 volume %...” [0169] and “… The amount of the fluorinated ether may be in the range of about 10 volume % to about 60 volume %..”, [0167]);
(see “… amount of the additive may be in the range of about 0.01 wt % to about 5.0 wt % based on the total amount of the electrolyte solution…”, [0181]).
Takase does not disclose: (a) the same range amount of first solvent and second solvent; (b) the same range amount of the electrolyte component.
Regarding (a) the same range amount of first solvent and second solvent:
As disclosed above, Takase teaches in one example that the first solvent EC is 5 volume % and the second solvent DMC is 45 volume % in one example.  However, Takase also teaches that these amount change as the other components, ethylene monofluorocarbonate and fluorinated ether can change [0167, 0169].  However, Takase does not teach other proportion of EC and DMC with respect to each other.
In the same field of endeavor, Ugawa also teaches a battery with an electrolyte solution with a mixture of ethylene carbonate and dimethyl carbonate (Abstract) similar to that of Takase.  Ugawa further discloses that a solvent mixture containing 5 wt% to 40 wt % of ethylene carbonate and about 58 wt% to 93 wt% of dimethyl carbonate, which can improve the battery cycle characteristics [0007].
It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate the cyclic carbonate and the non-fluorinated acyclic carbonate as taught by Ugawa to the battery of Takase as to improve the battery cycle characteristics [0007].
Regarding (b) the same range amount of the electrolyte component:
Takase discloses above that the additive is in an amount of 0.01 wt% to about 5.0 wt % to the total amount of the electrolyte solution [0038, 0174, 0181].  As noted in one example, Takase discloses that the first and second solvents are 50 volume percent or about 42 wt% of the total amount of the electrolyte.  Regarding the amount of additive with respect to example 1, the additive is used in an 
 
ethylene carbonate
dimethyl carbonate
monofluorethylene carbonate
HCF2CF2OCH2CF2F2H
TOTAL






density (g/cm^3)
1
1
1
2
 
volume ratio
5
45
15
35
100
weight ratio
7
48
22
54
130
percentage volume
5
45
15
35
 
percentage weight
5
37
17
41
100


It would have been obvious to a person skilled in the art before the filing date of the application as to modify the concentration range of the additive to achieve the claimed range as Takase teaches that additive can be varies with respect to the electrolyte solution/solvent as to improve the cycle-life characteristics of the battery.
	Regarding the disclosed overlapping range of Ugawa with respect to the claimed range, it would have been obvious to a skilled artisan to adjust the amount of the additive and/or the amount of solvent to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
As to Claim 2:
	Takase discloses the cyclic carbonate comprises ethylene carbonate (see “… ethylene carbonate… (EC)…”, [0192]).

	Takase discloses the non-fluorinated acyclic carbonate comprises dimethyl carbonate (see “… dimethyl carbonate…”, [0192]).
As to Claims 4-7:
	Takase discloses the fluorinated acyclic carboxylic acid ester is difluoroethyl acetate or C4H6F2O2 (see “… ester-based compound… difluoroethyl acetate…” [0174]).
As to Claim 15:
	Takase discloses the electrolyte component is present in the electrolyte composition in the range of from about 0.01 weight percent to about 5 weight percent, based on the total weight of the first and second solvents (see “… amount of the additive may be in the range of about 0.01 wt % to about 5.0 wt % based on the total amount of the electrolyte solution…”, [0181]).
Even though Takase does not disclose the same range (0.01 wt % to 5 wt % compared to 0.05 wt% to 5 wt%), it would have been obvious to a person skilled in the art before the filing date of the application as to modify the concentration range of the additive to achieve the claimed rage as Takase teaches that additive can be varies with respect to the electrolyte solution/solvent as to improve the cycle-life characteristics of the battery.
As to Claim 16:
	Takase discloses that the electrolyte can have additive with a mixture of components including ethylene sulfate and lithium bis(oxaloto) borate [0176, 0180].
As to Claim 17:
	Takase discloses the fluorinated acyclic carboxylic acid ester is difluoroethyl acetate or C4H6F2O2 (see “… ester-based compound… difluoroethyl acetate…”, [0174]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takase et al., US 20140141313 (hereinafter, Takase), in view of Ugawa , US 2004020294, as applied to claim 7 above, in view of Hiwara et al., US 20090226808 (hereinafter, Hiwara).
	Takase discloses that the electrolyte can have additive with a mixture of components including ethylene sulfate and lithium bis(oxaloto)borate [0176, 0180], but does not disclose maleic acid.
	In the same field of endeavor, Hiwara also discloses a nonaqueous electrolyte solution (Title, Abstract) comprising additives such as ethylene sulfate and lithium bis(oxalate)borate [0057] similar to that of Takase.  Hiwara discloses that the additive can further include maleic anhydride which can affect the charge/discharge cycle characteristics at high temperature and charge/discharge load characteristics [0057].
	It would have been obvious to a person skilled in the art before the filing date of the application to incorporate maleic anhydride as part of the additive for the electrolyte of Takase as taught by Hiwara, because Hiwara teaches that maleic acid is also an equivalence additive for an electrolyte compared to ethylene sulfate and lithium bis(oxalate)borate and adding it in a mixture with other components can also affect the charge/discharge cycle characteristics at high temperature and charge/discharge load characteristics [0057].

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the reasons above, applicant's arguments have been fully considered but they are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723